Citation Nr: 0205050	
Decision Date: 05/24/02    Archive Date: 06/03/02	

DOCKET NO.  97-03 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a digestive system 
disorder, to include irritable bowel syndrome, secondary to 
service-connected residuals of a low back injury with disc 
disease and left lower extremity sensory neuropathy.

2.  Entitlement to service connection for cervical spine, 
neck and shoulder disorders, secondary to service-connected 
residuals of a low back injury with disc disease and left 
lower extremity sensory neuropathy.

3.  Entitlement to service connection for a thoracic spine 
disorder as secondary to service-connected residuals of a low 
back injury with disc disease and left lower extremity 
sensory neuropathy.

4.  Entitlement to service connection for urinary and fecal 
incontinence and erectile dysfunction as secondary to 
service-connected residuals of a low back injury with disc 
disease and left lower extremity sensory neuropathy.

5.  Determination of initial rating assigned for service-
connected major depression.

6.  Entitlement to an increased rating for residuals of a low 
back injury with disc disease and left lower extremity 
sensory neuropathy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and P.L.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1992 to 
July 1992. 

This matter arises from various rating decisions rendered 
since November 1996 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 ((West 1991), the case was forwarded to 
the Board of Veterans' Appeals (Board) for appellate 
consideration.

In November 2000, the Board remanded the case to the RO for 
additional action and adjudication.  That was accomplished 
and the case was returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  A digestive system disorder, to include irritable bowel 
syndrome, cervical spine, neck and shoulder disorders, a 
thoracic spine disorder, and urinary and fecal incontinence 
and erectile dysfunction did not have their onset during 
military service and did not develop as the result of, and 
have not developed beyond their normal progression as the 
result of, either of the veteran's service-connected 
disabilities.

3.  Symptomatology currently associated with major depression 
includes a sense of hopelessness with a depressed affect and 
occasional anger and hostility.  However, the veteran's 
overall affect is within normal limits, he has no difficulty 
understanding complex commands, his memory and judgment are 
intact, and he is able to maintain effective work and social 
relationships. 

4.  Symptomatology associated with residuals of a low back 
injury with disc disease and left lower extremity sensory 
neuropathy includes low back pain, limited range of motion of 
the lumbar spine, and normal nerve conduction in the left 
lower extremity.



CONCLUSIONS OF LAW

1.  A digestive system disorder, to include irritable bowel 
syndrome, cervical spine, neck and shoulder disorders, a 
thoracic spine disorder, and urinary and fecal incontinence 
and erectile dysfunction were not incurred in or aggravated 
by military service and are not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310 (2001); 38 U.S.C.A. §§ 5103, 5103A, and 66 Fed. Reg. 
45,620, 45,630-32 (Aug29, 2001) (to be codified as amended at 
38 C.F.R. 3.102, 3.159).

2.  Major depression is not more than 30 percent disabling 
under applicable schedular criteria.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§  4.7, 4.126, 
4.130, Diagnostic Code (DC) 9434 (2001); 38 U.S.C.A. §§ 5103, 
5103A, and 66 Fed. Reg. 45,620, 45,630-32 (Aug29, 2001) (to 
be codified as amended at 38 C.F.R. 3.102, 3.159).  

3.  Residuals of a low back injury with disc disease and left 
lower extremity sensory neuropathy is not more than 
40 percent disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, DC 5293 (2001); 38 
U.S.C.A. §§ 5103, 5103A, and 66 Fed. Reg. 45,620, 45,630-32 
(Aug29, 2001) (to be codified as amended at 38 C.F.R. 3.102, 
3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was afforded special orthopedic 
examinations and psychiatric testing in conjunction with this 
claim.  He was issued a statement of the case in December 
1996, as well as supplemental statements of the case in 
March, June, and July 2000, which informed the veteran of the 
evidence used in conjunction with his claim, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Thus, the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The veteran also was given an 
opportunity to submit additional evidence in support of his 
claim, and testified at a personal hearing held by RO 
personnel.  The record indicates that all relevant facts have 
been properly developed and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

In addition, the Board is cognizant of the fact that the RO 
initially denied the appellant's claims of service connection 
for a digestive system disorder, to include irritable bowel 
syndrome, neck and shoulder disabilities, a thoracic spine 
disability, and urinary and fecal incontinence and erectile 
dysfunction as "not well grounded."  
However, after examining the record, the Board is satisfied 
that all relevant facts pertaining to these claims has been 
developed.  In August 2001, the Board requested the opinion 
of an independent medical expert in this regard.  The veteran 
also has been given an opportunity to submit all evidence 
that he deemed pertinent to these issues in conjunction with 
this appeal.  In addition, the veteran's representative was 
furnished a copy of the opinion of the independent medical 
examiner dated August 17, 2001, and was given an opportunity 
to submit any additional evidence and argument.  See 
38 C.F.R. § 20.903 (2001).  Thus, no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by the recently enacted VCAA.  See 
38 U.S.C.A. § 5103A.  The Board finds no prejudice to the 
veteran in this case by proceeding with appellate review of 
the foregoing issues.  The veteran has at all times argued on 
the merits that service connection is warranted for these 
disabilities.   Moreover, although denied as "not well 
grounded," the statement of the case and various supplemental 
statements of the case furnished the veteran regarding these 
issues indicate that the RO decided the issues on the merits.  
Accordingly, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Service Connection for a Digestive System Disorder, to 
include Irritable Bowel Syndrome, Cervical Spine, Neck and 
Shoulder Disorders, a Thoracic Spine Disorder, and Urinary 
and Fecal Incontinence and Erectile Dysfunction

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a 
condition is not noted during service, then generally, a 
continuity of symptomatology after service is required for a 
grant of service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, indicates that a 
veteran has a 
chronic condition that is related to service.  Such evidence 
must be medical unless it relates to a condition to which lay 
observation is competent.  Alternatively, service 
connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  See 38 C.F.R. § 3.310.  In addition, service 
connection may be granted for a disability that is aggravated 
by either one, or a combination of, service-connected 
disabilities.   Cf. Allen v. Brown, 7 Vet. App. 439 (1995).  
It is within the foregoing context that the veteran's claims 
for service connection must be evaluated. 

The veteran does not contend, nor does the record otherwise 
indicate, that a digestive system disorder, to include 
irritable bowel syndrome, cervical spine, neck and shoulder 
disabilities, a thoracic spine disability, and urinary and 
fecal incontinence and erectile dysfunction were incurred 
during military service.  Instead, the veteran claims that 
the foregoing disabilities developed as the proximate result 
of his service-connected residuals of a low back injury with 
disc disease and left lower extremity sensory neuropathy.  In 
this regard, the evidence indicates that the veteran 
sustained an injury to the lower back, groin, and left thigh 
in June 1992.  He was carrying a log, was tripped from 
behind, fell and experienced a twisting, popping, and tearing 
sensation in his low back.  A computerized axial tomography 
(CAT) scan conducted in January 1993 reflected minimal 
bulging of the annulus at L5 - S1with no impingement of the 
thecal sac.  However, none of the symptomatology associated 
with any of the disabilities for which service connection is 
now claimed was noted prior to his discharge from military 
service.  Thus, the provisions of 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303 are not for application.

In February 1996, the veteran sought private medical 
treatment for problems associated with diarrhea.  A flexible 
sigmoidoscopy was conducted, and this failed to reveal any 
type of inflammatory bowel disease.  Irritable bowel syndrome 
was suspected.  Parenthetically, in April 1996, a private 
physician noted the veteran's history of a bulging disc in 
the low back as the result of the June 1992 injury, and 
opined that the veteran suffered from diarrhea as a result of 
nerve damage.  This 
opinion, however, apparently was based upon information 
related to the physician by the veteran.

In June 1994, a private physician noted that the veteran was 
suffering from thoracic segmental dysfunction.  The veteran 
was advised that further testing by a neurologist was 
necessary to determine the cause of this, as well as pain and 
spasm in the thoracic region.  In August 1996, the veteran 
informed a private physician that when he sustained the low 
back injury in June 1992, he fell in such a way that his neck 
was impinged to the left by the pole that he was carrying and 
his head was held in a flexed position by the pole against 
which he fell.  The physician concluded that the veteran had 
sustained a partial nerve injury without complete severance 
of the nerve leading to dysfunctional nerve conduction 
patterns in the neck, left shoulder, thoracic spine, and 
gastrointestinal system.

The veteran underwent a VA gastrointestinal examination in 
August 1996.  He described a variety of symptoms to the 
examiner associated with the neck, left shoulder, left arm 
and left lower extremity, and indicated further that he began 
having "loose stools" as well as "leaky stools" starting in 
about 1993.  After examining the veteran, the examiner 
concluded that the veteran's history of recurrent diarrhea 
was most likely an irritable bowel syndrome, and was not 
etiologically related to his June 1992 low back injury.  The 
examiner noted further that, although the veteran gave a 
history of fecal incontinence, he had normal anal sphincter 
tone on previous, as well as the current, examination.  

The veteran again submitted a statement from his private 
physician dated January 29, 1997.  The physician concluded 
that the veteran was not suffering from irritable bowel 
syndrome but instead, that his gastrointestinal problems were 
the result of neuropathy in the same sense as brachial plexus 
syndrome.  The physician went on to state that, as a result 
of nerve damage caused by compression to the nerve roots, 
plexus, and nerves as a result of the veteran's June 1992 low 
back injury, the veteran was experiencing increased 
parasympathetic activity leading to increased colon 
parastolysis, and decreased anal and bladder sphincter tone, 
resulting in leakage from the bowel and bladder as a direct 
result.  In March 1997, a colleague of the veteran's private 
physician supported the findings of the 
latter.  He diagnosed left acromioclavicular entrapment, 
cervical disc disease with cervical radiculitis, cervical 
radiculopathy to the left, with left biceps brachial 
weakness, somatic dysfunction of the cervical, thoracic and 
lumbar spines, thoracic outlet syndrome on the right, 
impotence related to spinal cord injury, and loss of rectal 
sphincter tone secondary to spinal cord injury.  A second 
colleague offered similar diagnoses during that month.  In 
June 1997, the veteran's private physician again summarized 
his findings and conclusions.

In November 1997, a VA physician offered her opinion 
regarding the etiology of the veteran's gastrointestinal 
complaints.  She reviewed the veteran's claims file, 
including the veteran's testimony at a personal hearing, his 
private physicians' statements, VA treatment and examination 
reports, and his military medical records.  The VA physician 
noted that the clinical findings resulting from the VA's 
August 1996 examination were indicative of irritable bowel-
like syndrome that is not related to injury to the veteran's 
back, but more likely due to the diet of the veteran.  The VA 
physician concluded that the evidence indicated that the 
veteran had no gastrointestinal problem that could be 
clinically associated to his June 1992 back injury.  

The veteran again underwent a special VA gastrointestinal 
examination in January 1998.  The veteran's claims file was 
available to the examining physician in conjunction with the 
examination.  The physician noted the history offered by the 
veteran.  During examination of the veteran, the examiner 
noted a normal anal wink and cremasteric reflexes.  He noted 
also that the veteran had normal sphincter tone of the rectum 
without any sign of loose stool or leakage of stool.  Lumbar 
disc disease with S1 radiculopathy to the left and meralgia 
paresthetica of the left lower extremity was diagnosed; 
however, the sensory irregularities associated with the low 
back and left lower extremities were determined to, in no 
way, coincide with those expected for a cauda equina syndrome 
or a conus medullaris syndrome.  Thus, 

the examiner concluded that there was no indication of 
involvement of the multiple lumbar and sacral nerve roots of 
the spinal cord, and that this, coupled with normal anal wink 
and cremasteric reflexes, were not consistent with 
gastrointestinal disorders that might be etiologically 
related to the injury sustained by the veteran in June 1992.  

In response, the veteran submitted a statement from one of 
his private physicians dated in May 1998.  This summarized 
information previously of record, and diagnosed upper back 
pain with paresthesias, low back pain with paresthesias, and 
urinary/bowel incontinence secondary to musculoskeletal 
abnormalities which very well could be resultant from the 
veteran's previous injury sustained while in the military.  

Because of the relative complexity of the issues, in addition 
to the varied and divergent medical opinions of record, the 
Board sought the opinion of an independent medical examiner.  
In August 2001, a professor of clinical neurology at the 
Loyola University, Stritch School of Medicine, offered his 
opinion.  He summarized the history of injury sustained by 
the veteran in June 1992, and noted that no mention had been 
made at that time of neck, upper limb or upper back pain; nor 
had the veteran complained of problems with bowel, bladder or 
erectile function.  The physician noted the history of 
private treatment received by the veteran, as well as the 
statements submitted by the veteran's private physicians over 
the years.  He also noted the findings resulting from various 
VA examinations, studies and treatment.  He concluded that 
the findings were inconsistent with cauda equina or conus 
medullaris syndrome, and that no evidence of a spinal cord 
lesion per se was evident.  He indicated that he did not feel 
that there is a medical basis for chronic diarrhea or 
"irritable bowel syndrome" due to involvement of L5 - S1 
nerve roots on the left side.  He concluded that irritable 
bowel syndrome appears to be an appropriate diagnosis.  He 
also concluded that there was no historical mention or 
physical sign of cervical or thoracic spine, neck or shoulder 
pain or dysfunction in the medical notes and records soon 
after the June 1992 accident.  He noted that it 

was not until 1995 that pain and tenderness in the neck, arm, 
shoulder and upper back was first mentioned.  He concluded 
that he did not feel that the problems of the veteran's 
cervical and thoracic spines, the upper limbs, and shoulders 
were related to the accident that injured the veteran's low 
back in June 1992.  Finally, the independent medical examiner 
noted that radiculopathy at the left L5 - S1 nerve roots 
would not produce urinary and fecal incontinence, nor 
erectile dysfunction.  He stated further that he found no 
neurological explanation for these complaints, given the lack 
of other findings on physical examination, and the lack of 
pathology in the spinal cord and brain on multiple resonance 
imaging scans.  Despite the veteran's complaint of erectile 
dysfunction, the independent medical examiner noted that the 
veteran apparently fathered three children born in January 
1995, March 1997, and December 1998.  

The Board finds the opinions offered by the independent 
medical examiner to be persuasive in this case.  His opinions 
are based upon the record as currently constituted, and give 
due consideration to other opinions previously offered by 
both private and VA physicians.  The independent medical 
examiner offered a thorough explanation for all opinions 
given.  Moreover, he specifically was requested to indicate 
whether it was "as likely as not" that the disabilities for 
which service connection now is claimed are etiologically 
related to the injury to the veteran's low back sustained in 
June 1992.  Despite this, the independent medical examiner 
concluded that none of the disabilities for which service 
connection has been claimed can reasonably be related to 
injuries sustained in the June 1992 accident.  As such, the 
Board must conclude that service connection is not warranted 
for a digestive system disorder, to include irritable bowel 
syndrome, cervical spine, neck and shoulder disabilities, a 
thoracic spine disorder, and urinary and fecal incontinence 
and erectile dysfunction.  See 38 C.F.R. § 3.310.  In this 
regard, the Board finds that the evidence is not evenly 
balanced and that the doctrine of resolving doubt in the 
veteran's favor is not for application.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the statute, 
38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).

III.  Determination of Initial Rating to be Assigned for 
Major Depression

The veteran claims that the disability at issue is more 
severe than currently evaluated.  He claims that this 
disability has adversely affected his memory, has resulted in 
his isolation, and has resulted in episodes of anger, 
increased feelings of restlessness, and difficulty in 
accomplishing his work.  In this regard, disability 
evaluations are based upon a comparison of clinical findings 
with the applicable schedular criteria.  See 38 U.S.C.A. 
§ 1155.  Moreover, when evaluating a given disability, its 
entire history must be taken into consideration.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 591 (1991).  
However, current clinical findings are of paramount 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  But see generally Fenderson v. West, 12 Vet. App. 
119 (1999) (concerning the application of "staged" ratings in 
certain cases in which a claim for a higher evaluation stems 
from an initial grant of service connection for a given 
disability).  Additionally, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  

Pursuant to the provisions of 38 C.F.R. § 4.130, DC 9434, 
major depressive disorder shall be evaluated as 30 percent 
disabling when occupational and social impairment results 
along with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability 
evaluation is for assignment when the disorder results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  It is within the foregoing 
context that the veteran's major depression must be 
evaluated.

The facts are as follows.  During VA outpatient treatment 
conducted in April and May 1999, the veteran was observed to 
be suffering from chronic depression that was mild to 
moderate in nature and was associated with chronic pain.  The 
veteran complained of feeling tired as a result of poor sleep 
patterns.  He also indicated that he felt depressed, 
unmotivated and angry.  His mood was depressed, his affect 
was flattened, and his posture was rigid.  

A VA psychiatric examination was conducted in July 1999 to 
further evaluate the veteran's depression.  The veteran 
indicated that he was married, employed with the Federal 
Government, and had no legal problems.  He complained of 
feeling increasingly angry and irritable.  He also indicated 
that he noticed an increase in fatigability, and had 
difficulty sleeping for more than five hours at a time.  He 
also stated that he was being treated on an outpatient basis, 
and was taking a daily oral dose of antidepressant 
medication.  During the examination, the veteran was noted to 
have good hygiene, good eye contact, and was cooperative with 
the examiner.  No evidence or history of hallucinations, 
ideas of reference, or delusions was noted.  Nor was any 
history or evidence of racing thoughts, hypomanic or manic 
behaviors observed.  The veteran was well oriented as to 
time, place, person, and situation.  His subjective mood was 
severely depressed with negative remarks.  His affect was 
depressed, and he occasionally displayed anger and hostility.  
His attention and concentration were good.  Memory functions 
were immediate, recent, and remotely intact.  Judgment and 
insight were good.  The veteran indicated that he sometimes 
has ideas of suicide, but that these had not occurred 
recently.  Major depression 

with insomnia was diagnosed.  A Global Assessment of 
Functioning (GAF) score of 45-50 was assigned.  This was 
given by the examiner because the 
veteran had expressed suicidal ideation and signs and 
symptoms of major depression.  However, the examiner also 
noted that the veteran was in full contact with reality.  

During VA outpatient treatment conducted in February 2000, 
the veteran indicated that he battles with sadness and 
worthlessness and unwarranted anger.  He indicated also that 
he is unable to handle demanding situations.  He stated that 
his sleep is poor, and that he tries to avoid his wife due to 
arguments that put a strain on their relationship.  Based 
upon the veteran's subjective complaints, the veteran's mood 
and energy level were noted to be 2/10.  He indicated that 
his appetite is poor and that he feels depressed every day.  
The examiner noted that the veteran was fully oriented, that 
his affect was blunted, and that his attire/grooming was 
fair.  No suicidal or homicidal ideation was noted.  The 
veteran's thoughts were logical, his speech was clear and 
coherent, and there was no evidence of delusional thought.  
His insight and judgment were fair.  The examiner assigned 
the veteran a GAF score of 45.

The evidence of record does not indicate that the veteran 
suffers from occupational and social impairment with reduced 
reliability and productivity as a result of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, or difficulty in understanding 
complex commands.  Moreover, although the veteran complains 
of problems with his memory, this was not confirmed during 
either VA treatment or psychiatric examination.  The 
veteran's judgment and abstract thinking do not appear to be 
impaired.  Although the veteran complained of being depressed 
and lacking motivation on a number of occasions, this did not 
appear to result in disturbances of motivation and mood that 
adversely affected his occupational and social impairment.  
Nor has any evidence of difficulty in establishing and 
maintaining effective work and social relationships been 
offered.  Instead, the veteran displays at most a depressed 
mood, 

chronic sleep impairment, and mild memory loss.  The latter 
symptomatology is indicative of a 30 percent disability 
rating pursuant to the general rating formula for mental 
disorders under 38 C.F.R. § 4.130.  Given that symptomatology 
does not more closely approximate that required for a higher 
evaluation, the Board finds no 
reasonable basis upon which to grant a schedular evaluation 
for the veteran's major depression in excess of the 
30 percent currently assigned.  In this regard, the Board has 
considered the precepts stated in Ferguson, 273 F.3d 1072; 
however, because the evidence is not in relative equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) are not for 
application.  

IV.  Increased Rating for Residuals of Low Back Injury with 
Disc Disease and Left Lower Extremity Sensory Neuropathy

The veteran contends that residuals of his low back injury 
with disc disease and left lower extremity sensory neuropathy 
is more severe than currently evaluated.  In this regard, the 
provisions of 38 C.F.R. § 1155 and 38 C.F.R. Part 4 are 
incorporated herein by reference.  So, too, are the tenets of 
Schafrath, 1 Vet. App. at 584 and Francisco, 7 Vet. App. at 
58.  Additionally, the provisions of 38 C.F.R. § 4.7 are for 
application.  The veteran's residuals of a low back injury 
with disc disease and left lower extremity sensory neuropathy 
have been evaluated pursuant to the provisions of 38 C.F.R. 
§ 4.71a, DC 5293 pertaining to intervertebral disc syndrome.  
Therein, a 40 percent disability evaluation shall be assigned 
for recurring attacks of intervertebral disc syndrome, with 
intermittent relief; a 60 percent disability evaluation is 
not warranted unless symptomatology is persistent and 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  The disability at 
issue must be evaluated within the foregoing context.

The facts pertaining to the veteran's low back disability are 
as follows.  The veteran injured his low back accidentally in 
July 1992 while in active military service.  A 

medical evaluation conducted in January 1993 prior to the 
veteran's discharge from military service indicated that the 
veteran was neurologically intact below the left knee, and 
that straight leg raising bilaterally was negative.  There 
was no tenderness to palpation over the spinous processes of 
L4-L5, and only minimal tenderness over 
the left S1 joint.  Decreased subjective sensation over the 
area of the lateral femoral cutaneous nerve of the left leg 
was noted.  A CAT scan of the lumbosacral spine reflected 
minimal bulging of the annulus at L5 - S1.  The veteran's 
main complaint was one of low back pain with  no significant 
neurological defects.  The diagnosis was probable mechanical 
low back pain.  

A VA examination of the veteran's low back was conducted in 
October 1994.  It was noted that the veteran walked with a 
slight list to the left.  At that time, he had a noticeable 
slight left footdrop when he walked barefooted.  When he heel 
walked, he did so with slight difficulty due to some weakness 
of the left foot.  He had tenderness of the sciatic nerve 
with pressure under the left buttocks.  Forward flexion of 
the lumbar spine was limited to 70 degrees with complaints of 
pain.  Backward extension was to 20 degrees, and some 
limitation of motion of lateroflexion was noted.  X-rays 
reflected a normal lumbar spine with no bony abnormality.  
Disc spaces were well maintained.  A CAT scan of the lumbar 
spine conducted in December 1994 reflected at 2- to 3-
millimeter diffuse disc bulging at the level of L4-L5 with 
mild indentation of the ventral aspect of the thecal sac 
without significant compromise of the central canal or 
intervertebral neuroforamen.  

The veteran again underwent a VA orthopedic examination in 
March 1996.  His carriage, posture and gait were within 
normal limits.  Heel and toe walking also were within normal 
limits, and straight leg raising was negative, bilaterally.  
Hypoesthesia on the anterolateral portion of the upper and 
lower left extremity was noted.  Complaints of chronic 
recurrent pain in the lumbar spine with paresthesias of the 
left upper and lower leg and complaints of radicular pain in 
the left anterior leg to the knee was diagnosed.  The 
examiner also observed that, although the veteran was able to 
forward flex the lumbar spine only to 20 degrees during the 

examination, following the examination the veteran was 
observed to easily don his trousers and shoes while bending 
forward at the waist with no evidence of pain.  

The veteran again underwent a VA examination of the low back 
in January 1998.  
He indicated that he avoided lifting more than 15 pounds, 
avoided running, frequent bending, and frequent stooping.  He 
described a numbness in the lateral three toes of his left 
foot which he indicated was constant in nature.  He also 
described a constant numbness in the lateral anterior aspect 
of his left thigh.  He otherwise denied numbness, tingling or 
weakness in his lower extremities.  During the physical 
examination, some mild paraspinous spasm in the lower 
thoracic spine on the right was noted.  Forward flexion of 
the lumbar spine actively was to 60 degrees, side tilt both 
left and right was to 30 degrees, and left and right rotation 
was to 30 degrees.  Backward extension was to 15 degrees.  
Straight leg raising was negative.  No sensory abnormality of 
the trunk was noted during neurological examination.  The 
lower extremities reflected excellent muscle strength and 
mass with no sign of atrophy or fasciculation.  Deep tendon 
reflexes were 2+, bilaterally.  Sensory examination was 
normal and completely intact in the right lower extremity.  
In the left lower extremity, there was diminution to pinprick 
and temperature sensation in the lateral aspect of the left 
foot to include the 4th and 5th toes and the calf.  X-rays of 
the lumbosacral spine reflected vertebral body  heights and 
disc spaces and alignment that were within normal limits.  
The diagnostic impression was a normal lumbosacral spine.  In 
April 1998, nerve conduction studies and an electromyography 
reflected a normal distal latency at the left ankle and left 
tibia.  Individual motor units in the left lower extremity 
appeared to be within normal limits.

The foregoing demonstrates that the 40 percent disability 
evaluation is the maximum rating currently warranted.  The 
veteran apparently suffers from recurring attacks of severe 
intervertebral disc syndrome, and experiences only 
intermittent relief.  However, the clinical evidence does not 
demonstrate 

pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc.  In 
addition, it does not appear that any other diagnostic code 
contained in 38 C.F.R. Part 4 would afford the appellant a 
higher disability evaluation.  The provisions of 38 C.F.R. 
§ 4.71a, DC 5292, provide for no more than a 40 percent 
rating for severe limitation of motion of the lumbar spine; a 
higher rating would be warranted based  upon limitation of 
motion only if complete bony fixation was evident.  See 
38 C.F.R. § 4.7a, DC 5286.  No evidence of ankylosis is found 
in the appellate record.  Thus, notwithstanding the 
appellant's contentions to the contrary, a higher disability 
evaluation based upon "functional loss" is not warranted 
under any other diagnostic code pertaining to the lumbar 
spine.  See 38 C.F.R. § 4.40; see also DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Accordingly, a rating in excess 
of the 40 percent currently assigned is not warranted.

V.  Extraschedular Considerations

As a final matter, the Board notes that the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1) (2001) are not for 
application in this case.  There is no indication that either 
of the veteran's service-connected disabilities has required 
frequent periods of hospitalization since his discharge from  
military service.  In addition, the record indicates that the 
veteran is gainfully employed with VA, and it does not appear 
that the disabilities at issue have adversely affected his 
ability to pursue this employment.  The record is devoid of 
any evidence to the contrary.  Absent evidence of either 
marked interference with employment beyond that contemplated 
by the applicable schedular provisions, and absent frequent 
periods of hospitalization for the veteran's service-
connected disabilities, there is no basis to conclude that 
they are more serious than currently evaluated.  Thus, the 
failure of the RO to submit the case for consideration by the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

Service connection for a digestive system disorder, to 
include irritable bowel syndrome is denied.

Service connection for cervical spine, neck and shoulder 
disorders is denied.

Service connection for a thoracic spine disorder is denied.

Service connection for urinary and fecal incontinence and 
erectile dysfunction is denied.

An initial rating in excess of 30 percent for major 
depression is denied.

An increased rating for residuals of a low back injury with 
disc disease and left lower extremity sensory neuropathy is 
denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

